Exhibit 10.19

In re Novatel Wireless Secs. Litig.,

Civil Action No. 08-CV-01689-AJB(RBB)

United States District Court for the Southern District of California

MEMORANDUM OF UNDERSTANDING

Lead Plaintiffs Western Pennsylvania Electrical Employees Pension Fund and
Plumbers & Pipefitters Local #562 Pension Fund (“Lead Plaintiffs”) and
defendants Novatel Wireless, Inc. (“NWI”), Peter V. Leparulo, George B. Weinert,
Robert M. Hadley, Slim S. Souissi and Catherine F. Ratcliffe (“Defendants”) have
agreed in principle to settle all claims asserted or that could have been
asserted in or consolidated in the litigation entitled In re Novatel Wireless
Securities Litigation, Case No. 08-CV-1689-AJB(RBB) (the “Action”), pending in
the United States District Court for the Southern District of California (the
“Court”), on the following terms and conditions (the “Settlement”):

1. Settlement Fund: $16 million (the “Settlement Fund”) to be paid by or on
behalf of Defendants. The $16 million shall be comprised of $6 million in cash,
$5 million in NWI stock (the “Settlement Stock”) calculated as set forth in
paragraph 2(b), and a $5 million Note with a 5% interest rate and a 30-month
maturity (the “Settlement Note”). Alternatively, Defendants shall have the
right, at any point, prior to the entry of the order of Final Approval, to
substitute cash as a full replacement for the Settlement Note.

2. Deposit of Settlement Fund: Defendants shall pay or cause to be paid to the
Class, in settlement of the claims against them, the principal amount of the
Settlement Fund, as follows:

(a) Defendants shall cause the cash component of the Settlement Fund represented
by the remaining proceeds from the applicable insurance policies related to this
Action to be deposited into an interest-bearing Escrow Account controlled by
Lead Counsel (the

 



--------------------------------------------------------------------------------

“Escrow Agent”) within ten (10) business days of the execution of this
Memorandum of Understanding. NWI also agrees to fund additional sums of the cash
component on a schedule not to exceed $250,000 per month prior to the entry of
the Final Order should such additional payments be required to effectuate the
administration of the Stipulation of Settlement (to be negotiated and executed
by the parties by December 23, 2013 (the “Stipulation”)), with all remaining
amounts of the cash portion of the Settlement Fund to be due within ten
(10) business days of the entry of the Final Order approving this Settlement. In
the event that Defendants fail to timely make or cause to be made this payment,
this Stipulation shall terminate.

(b) The Settlement Stock shall consist of $5 million of NWI common stock
calculated as follows – $5 million divided by the average closing price of NWI
common stock for the 15 trading days prior to the date on which this Memorandum
of Understanding is executed. The Settlement Stock shall be unrestricted, freely
tradable, and either registered or exempt from registration under the Securities
Act of 1933 (the “Securities Act”) pursuant to §3(a)(10) of the Securities Act,
15 U.S.C. §77c(a)(10), in that the Settlement Stock will be issued to or for the
benefit of Class Members in exchange for their release of claims against the
Defendants under the terms of the Stipulation. Pursuant to §3(a)(10), the
Court’s judgment of the fairness of the Settlement shall serve as a substitute
for the registration requirements of the Securities Act with regard to any
Settlement Stock. At the Settlement Hearing, the Court will be asked to find
with regard to the Settlement Stock being issued as part of the Settlement Fund
that: (i) the terms and conditions of the proposed issuance are fair to all
those who will receive securities in the proposed exchange; and (ii) the terms
and conditions of, and the procedures for, the proposed issuance are fair. In
the alternative, NWI, in its sole discretion, shall have the right

 

2



--------------------------------------------------------------------------------

to file a registration statement with the Securities and Exchange Commission
covering the issuance of the Settlement Stock.

(c) The Settlement Stock may be sold or transferred by recipients thereof who
are not affiliates of NWI (as that term is defined in Rule 144 of the Securities
Act) or recipients deemed to be underwriters under the Securities Act without
registration under §5 of the Securities Act or compliance with Rule 144. The
number of shares constituting the Settlement Stock will be adjusted to account
for stock splits, reverse stock splits, and other similar actions taken by NWI.
If NWI is sold, acquired or merges prior to distribution of the Settlement Stock
to the Class, the shares will be treated for purposes of any corporate
transaction as if they had been issued, distributed and outstanding, and will
receive the same proportionate treatment as other shares of NWI. In addition,
the stock price protections set forth below shall be adjusted in a manner
consistent with such treatment.

(d) NWI shall agree that with respect to the Settlement Stock, if the price of
the common stock of NWI is trading below the average closing price of NWI stock
for the 15 trading days prior to the date of the execution of this Memorandum of
Understanding on the date the Court enters the Order and Final Judgment, NWI
shall, within thirty (30) days thereof, contribute to the Settlement Fund the
cash amount representing the difference between the average closing price of NWI
stock for the 15 trading days prior to the date of the execution of this
Memorandum of Understanding and the average closing price of NWI stock for the
15 trading days prior to the date the Court enters the Order and Final Judgment
multiplied by the number of shares provided for in paragraph 2(b) above.

 

3



--------------------------------------------------------------------------------

(e) NWI will issue and distribute the Settlement Stock to Lead Counsel pursuant
to instructions provided by Lead Plaintiff within ten (10) business days after
the Court enters the Order and Final Judgment.

(f) The Settlement Note shall be a $5 million note, with a 5% interest rate
(compounded monthly), and will be secured by NWI’s accounts receivables (the
“Collateral”), maintained in a ratio of at least five (5) times the outstanding
amount of the Note (including all outstanding principal and accrued interest)
(the “Required Ratio”). The interest earned on the Note shall be payable in cash
quarterly. The outstanding principal will be due and payable in cash on the
Maturity Date, which will be defined as the earlier of (i) the expiration of 30
months from the entry of the Order of Final Approval, when all amounts under the
terms of a Settlement Note (the “Settlement Note”) and Security Agreement (the
“Security Agreement”) (to be negotiated by the parties in good faith and
executed by the parties on the same date as the Stipulation) become
automatically due and payable; or (ii) the occurrence of an event of default (as
defined generally below and more specifically in the Settlement Note). As of the
date of the Settlement Note and Security Agreement, the Company will pledge to
and grant to the Class a security interest in all right, title and interests of
NWI in and to the property described as its accounts receivable, which shall be
set forth and defined in the Security Agreement as the “Collateral” for the
Settlement Note and as consistent with the Required Ratio. The Settlement Note
may be prepaid without penalty at any time at the option of NWI.

(g) The Settlement Note’s “owner” will be the Escrow Agent identified in the
Stipulation, with the Class identified as the beneficiary. The Settlement Note
will be fully transferable and will accelerate in the event that NWI is acquired
or defaults on the Note. An “Event of Default” will be identified to include
(i) NWI’s accounts receivable falling below the

 

4



--------------------------------------------------------------------------------

Required Ratio; (ii) a failure to pay interest on the Settlement Note when due
(the terms will provide for a 15-day cure period); (iii) NWI’s filing of
bankruptcy or insolvency proceedings; (iv) involuntary bankruptcy or insolvency
proceedings on NWI’s behalf; (v) NWI’s breach, in any material respect, of any
warranty, covenant, or other agreement made by the Company in this Memorandum of
Understanding, the Settlement Note, or the Security Agreement; (vi) the granting
of a security interest or lien on any of the Collateral for benefit of other
creditors which would adversely affect the Required Ratio; or (vii) any other
event or act which causes the Class not to have a valid and perfected security
interest in such Collateral. In the event of NWI’s default, interest on the
Settlement Note will increase to 10% (the “default rate”) until such time as the
Escrow Agent takes possession of and liquidates the Collateral in an amount that
satisfies the entire obligation, including principal, accrued interest, and any
expenses to enforce the terms of the Settlement Note.

(h) The Settlement Note will be governed by and construed in accordance with the
laws of the State of California (without regard to the conflicts of law
provisions of the State of California) and shall contain the following
representations and warranties by NWI: (i) that it is solvent on the date that
the Note issues; (ii) that its internal cash flow projections for the term of
the Settlement Note support its ability to pay the Settlement Note when due;
(iii) that no creditors with a senior interest in the Collateral superior to the
Class exist; (iv) that NWI is an organization in good standing and is up to date
on all actions necessary to remain an organization in good standing; (v) that
all Collateral within the Required Ratio are genuine and enforceable against the
party obligated to pay the same; (vi) that the originals of all documents
evidencing all accounts receivable of the Company and the only original books of
account and records of the

 

5



--------------------------------------------------------------------------------

Company relating thereto are, and will continue to be, kept at the address of
NWI that will be set forth on the signature page of the Security Agreement.

(i) NWI will issue and distribute the Settlement Note to Lead Counsel pursuant
to instructions provided by Lead Plaintiffs within ten (10) business days after
the Court enters the Order and Final Judgment.

3. Motion for Preliminary Approval: The parties intend to file a Stipulation of
Settlement and joint motion for preliminary approval by December 23, 2013.

4. Settling Parties: The Settling Parties include Defendants and the Class as
defined in that order by the Court dated May 12, 2010, and entitled, in part,
“Order Granting Motion to Certify Class.” Dkt. No. 180.

5. The Class’s Release: Upon final approval of the Settlement by the Court, Lead
Plaintiffs and the Class shall release and discharge (i) NWI and any and all of
its current and former parents, affiliates, subsidiaries, predecessors,
officers, agents, employees, insurers, reinsurers, attorneys, auditors,
accountants, successors, assigns, creditors, administrators, heirs, and legal
representatives, and (ii) any and all of defendants Peter V. Leparulo, George B.
Weinert, Robert M. Hadley, Slim S. Souissi and Catherine F. Ratcliffe (the
“Individual Defendants”) and any and all of their respective current or former
agents, insurers, attorneys, successors, assigns, creditors, administrators,
heirs, and legal representatives (5(i) and 5(ii), collectively, the “Released
Parties”) from any and all claims arising from the purchase of NWI common stock
during the Class Period and the acts, facts, statements, or omissions that were
or could have been alleged by the plaintiff(s) in the action (the “Settled
Claims”).

6. Defendants’ Release: Upon final approval of the Settlement by the Court,
Defendants and their related parties shall release and discharge Lead Plaintiffs
in the action, and

 

6



--------------------------------------------------------------------------------

their respective attorneys, and any other Class member, from any and all claims
that arise out of or relate in any way to the institution, prosecution, or
settlement of the Settled Claims or the Action.

7. Conditions: The Settlement is subject to the following conditions:

(a) NWI funding the Settlement in accordance with paragraph two of this
Memorandum of Understanding;

(b) NWI’s right to terminate the Settlement if a portion of the Class, to be
agreed upon by the Settling Parties, delivers timely and valid requests for
exclusion from the Class. The Settling Parties shall memorialize such agreement
in a side letter, which may be shared only with the Court, upon the Court’s
request and in camera. Such side letter shall remain confidential until after
the deadline for requesting exclusion from the Class;

(c) Approval of the Settlement by the Court and entry of, and expiration of time
for appeal from, or resolution of any appeal from, a final judgment approving
the Settlement (provided, however, that the resolution of any appeal from any
Fee and Expense Order (as defined in paragraph 11) shall not be a condition for
the effectiveness of the Settlement); and

(d) Satisfaction or waiver of all covenants set forth herein.

8. Not a Claims-Made Settlement: The Settlement is not a claims-made settlement;
there will be no reversion.

9. Claims Administration and Plan of Allocation: Defendants will not have any
involvement in the selection of the claims administrator, the claims
administration process, or the plan of allocation of the Settlement proceeds.
The claims administrator shall be selected solely by Lead Plaintiffs’ counsel,
and the notice and plan of allocation will be proposed solely by Lead

 

7



--------------------------------------------------------------------------------

Plaintiffs’ counsel, subject to Court approval. Defendants shall not object to
such proposed notice or plan of allocation, but shall have the right to comment
on the notice prior to issuance.

10. Costs of Notice and Settlement Administration: Prior to final approval of
the Settlement by the Court, Lead Plaintiffs’ counsel may pay from the
Settlement Fund the actual costs of notice and settlement administration without
further order of the Court subject to a maximum amount of $200,000 (two hundred
thousand dollars). Also prior to final approval of the Settlement by the Court,
additional sums for this purpose may be paid from the Settlement Fund upon
agreement of the parties or order of the Court. In the event that the Settlement
is not consummated, money actually paid or sums incurred for this purpose shall
not be returned or repaid to Defendants or their insurance carriers, but any
remainder in the Settlement Fund shall be so returned. All costs and fees,
including expenses of notice, escrow fees, other settlement administration
expenses, shall be paid solely out of the Settlement Fund, and none of the
Released Parties, individually or collectively, shall have any liability
therefor.

11. Lead Plaintiffs’ Counsel’s Attorneys’ Fees and Expenses: Lead Plaintiffs’
counsel’s attorneys’ fees and expenses, as awarded by the Court (“Fee and
Expense Order”), shall be paid from the Escrow Account immediately upon award by
the District Court, notwithstanding any appeals that may be taken, subject to
Lead Plaintiffs’ counsel’s, or any successor firm, obligations to make
appropriate refunds or repayments to the Settlement Fund plus interest earned
thereon if, and when, as a result of any appeal and/or further proceedings on
remand, or successful collateral attack, the fee or expense award is lowered or
reversed. Defendants shall take no position with respect to Lead Plaintiffs’
counsel’s requested attorneys’ fees and expenses.

 

8



--------------------------------------------------------------------------------

12. Defendants’ Solvency: Each defendant warrants and represents as to himself
or itself only, that he or it is not “insolvent” within the meaning of 11 U.S.C.
§101(32) as of the time the Stipulation is executed and as of the time the
payments are actually transferred or made as reflected in the Stipulation.

13. Stay of Proceedings: Upon the execution of this Agreement, the parties shall
promptly request that the current proceedings before the Court be suspended.

14. Rule 11 Compliance: Defendants and Lead Plaintiffs agree that each of them
and their counsel have complied fully with the strictures of Rule 11 of the
Federal Rules of Civil Procedure, and that the proposed final judgment will
contain a statement to reflect this compliance.

15. Best Efforts: The Settling Parties shall use their best efforts to
consummate the Settlement.

16. No Admission of Liability: NWI and each of the Individual Defendants are
entering into the Settlement without any admission of liability, and continue to
deny any and all liability in the Action.

 

9



--------------------------------------------------------------------------------

17. Counsel Authorization: The undersigned counsel represent that they are fully
authorized by their respective clients to enter into this Memorandum of
Understanding.

IT IS HEREBY AGREED by the undersigned as of December 6, 2013.

 

ROBBINS GELLER RUDMAN & DOWD LLP By:   /S/   Lead Counsel for the Lead
Plaintiffs and the Class

 

JONES DAY By:   /S/   Counsel for Defendants

 

10